Citation Nr: 0821031	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  01-01 498	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for an effective date prior to February 11, 
1987, for the award of a permanent and total disability 
rating for pension purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The veteran served on active duty from August 1943 to May 
1944.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in October 2005, when the benefit sought was 
denied.  The veteran perfected an appeal of this denial to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a November 2007 memorandum decision, the Court 
vacated the Board's October 2005 decision and ordered that 
the appeal be dismissed.  


FINDINGS OF FACT

1.  The veteran's successful claim for VA pension benefits 
based upon a finding that he was permanently and totally 
disabled was filed on February 11, 1987.  

2.  The veteran improperly attempted to reopen a claim for an 
earlier effective date for the award of VA pension benefits 
in July 2000.


CONCLUSION OF LAW

Because under the law, there is no such thing as a 
freestanding claim for an earlier effective date, the Board 
lacks jurisdiction to review such a claim.  38 U.S.C.A. 
§§ 5109A, 5110 (West 2002 & Supp. 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a September 1987 rating decision, the RO granted a 
permanent and total disability rating for pension purposes 
and assigned an effective date of February 27, 1987.  The 
veteran appealed the effective date and in a May 1989 
decision, the Board granted an effective date of February 11, 
1987, and no earlier.  In that decision, the Board found that 
February 11, 1987, was the date the VA received documents 
from the veteran which were construed as representing a claim 
for pension benefits.  Thus, the current effective date was 
assigned based on the date the veteran's claim for the 
benefit was received.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The veteran attempted to reopen a claim for an earlier 
effective date for the award of VA pension benefits in July 
2000.  The RO denied this attempt and the veteran perfected a 
timely appeal to the Board.

In the Board's now-vacated October 2005 decision, the Board 
found that the veteran's attempt to reopen his previously-
denied claim lacked legal merit and thus had to be denied.  
The Court, however, holds that the Board should have 
dismissed the appeal instead of denying it because the 
possibility of a freestanding claim for an earlier effective 
date vitiates the rule of finality.  Leonard v. Nicholson, 
405 F.3d 1333 (Fed. Cir. 2005); Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).  The Court concluded that the Board 
therefore erred by entertaining such an improper claim, and 
that the proper course of action for the Board to take is to 
dismiss, rather than deny the claim.  

Given the Court's guidance, therefore, the Board holds that 
the veteran's attempt to reopen his claim for an effective 
date earlier than February 11, 1987, for the award of a 
permanent and total disability rating for pension purposes 
must be dismissed.


ORDER

The appeal is dismissed.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


